         Case 4:18-cv-07229-YGR Document 87 Filed 08/17/20 Page 1 of 8




                                          August 17, 2020

VIA ELECTRONIC FILING

Honorable Thomas S. Hixson
U.S. District Court, Northern District of California
San Francisco Courthouse
Courtroom G – 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

Re:            Joint Discovery Statement
               Finjan, Inc. v. Qualys Inc., Case No. 4:18-cv-07229-YGR

Dear Magistrate Judge Hixson:

        Pursuant to your Standing Order in Civil Cases, the parties submit the following joint
statement regarding Plaintiff Finjan, Inc.’s (“Finjan”) motion to compel Defendant Qualys Inc.
(“Qualys”) to provide technical and damages-related documents, supplemental interrogatory
responses, and additional deposition dates for its fact witnesses. Finjan also requests that the Court
overrule Qualys’ objections to Finjan’s expert disclosure. Qualys respectfully requests the Court
to compel Finjan to produce all relevant litigation documents from related cases involving at least
one of the patents-in-suit as set forth below.
        The parties attest that they met and conferred on these issues by teleconference on July
28, 2020, and further conferred by telephone and email on multiple occasions to attempt to
narrow and resolve these disputes.1

                                       Respectfully submitted,

                                       /s/ Kristopher Kastens
                                       Kristopher Kastens (State Bar No. 254797)
                                       KRAMER LEVIN NAFTALIS & FRANKEL LLP

                                       Attorneys for Plaintiff
                                       Finjan, Inc.


                                       /s/ Cristopher Mays
                                       Cristopher Mays (State Bar No. 266510)
                                       WILSON SONSINI GOODRICH & ROSATI

                                       Attorneys for Defendant
                                       Qualys Inc.

1
 Due to the COVID-19 pandemic, the parties met and conferred by teleconference in order to
satisfy the in-person meet and confer requirement for discovery dispute resolution under the
Court’s Standing Order.
         Case 4:18-cv-07229-YGR Document 87 Filed 08/17/20 Page 2 of 8




                                          Finjan’s Position
A. The Court Should Compel Qualys to Produce Technical Documents.
        Qualys should be compelled to produce confidential technical documents. Early in
discovery, Finjan requested production of specifications, architecture diagrams, flow charts, and
similar development documents (see, e.g., Ex. 1 (Requests for Production Nos. 13, 16, 17)).
These are highly relevant to the accused products. They are also standard production in patent
cases involving software. Qualys initially claimed to be unaware if such documents existed or
where to look for them. Finjan then learned that Qualys maintains several repositories with these
documents. Qualys claimed it was incapable of searching these repositories (see Ex. 2, T.
Gordnia email dated May 22, 2020, stating that it was “not possible” for Qualys to search its own
repositories), but agreed to allow Finjan to search them on the source code review computer.
Finjan did that, and identified scores of highly relevant, technical documents. Not being
permitted to export documents from the source code computer, which has severe restrictions and
requires in person access. Finjan identified responsive documents for Qualys to produce on July
1, 2020. Although production of these documents requires nothing more than printing them,
Qualys has not produced them. Qualys now states that it is withholding these documents, which
are not emails, until the parties exchange ESI the week of August 17. Qualys states it will
produce these document, but Finjan is required to include it in this letter because Qualys has
continually broken previous discovery agreements.

B. The Court Should Compel the Damages-Related Discovery Sought by Finjan.
         Qualys should be compelled to produce damages related discovery that it has been
withholding for months, even after Qualys agreed to produce the material. In particular, Finjan
seeks production of documents showing billings/revenues, sales and revenue forecasts, market
analyses, surveys, competitive analyses, development costs, marketing costs, valuations,
bundling, pricing, and documents showing the extent of use. See, e.g., Ex. 1 (Finjan’s Requests
for Production Nos. 23, 24, 26, 27, 30, 33, 34, 57, 62, and 63). This is fundamental damages
discovery, which Qualys has refused to produce and has not basis to withhold. So far, Qualys
has provided nothing except some public SEC filings and a single incomplete spreadsheet.
         Qualys should also be compelled to supplement its responses to interrogatories asking for
financial information. For these, Qualys relies only on a 33(d) response to the nine public SEC
filings and a single spreadsheet it did produce. See Ex. 3 (Qualys’ Responses to Interrogatory
Nos. 3 and 6) and Ex. 4 (Qualys Response to Interrogatory No. 8). However, this is insufficient
at least because the spreadsheet has over 500 unidentified SKU numbers and there is no way to
tie the SKU numbers to the specific products because there is no description regarding what is
provided in this sheet other than a column heading that appears to be for a quarter and year.
Qualys should be compelled to identify the products for these SKUs. That Qualys confirmed its
witness can do this shows this information is readily available to Qualys. Qualys’ Rule 33(d)
citation is improper because the documents cited do not provide all of the requested information
and provides no explanation for what it did provide. Fed. R. Civ. P. 33(d). For example, the
spreadsheet does not identify the region covered, revenues, units, number of users, profit etc.
Only Qualys has the requested data so its response is deficient.
         When Finjan pressed Qualys to provide this discovery in February, Qualys agreed to
search for responsive documents, supplement its interrogatory responses, and look into providing
a key to identify the products that correspond to the myriad SKUs. Five months later, Qualys
changed its mind and informed Finjan that it was reneging on its prior agreement, and that Finjan
should wait for explanations at a deposition next month. This is highly improper because Finjan

                                               -1-
         Case 4:18-cv-07229-YGR Document 87 Filed 08/17/20 Page 3 of 8




is entitled to have the opportunity to examine this information well before any deposition, and is
liable to waste the majority of its deposition going through a list of 500 SKUs. Additionally,
Qualys failed to identify the sales, revenue, cost and profits for each accused instrumentality
pursuant to Patent L.R. 3-1(b) and did not cite to a single document for this information in its
contentions. See Patent L.R. 3-4(d); Ex. 5 at 93-94. After receiving Finjan’s half of this letter,
Qualys changes position again, stating for the first time that it has located additional information
but that it will be forthcoming in ESI. However, Qualys still cannot confirm that this production
is complete, and it is doubtful that the only responsive financial information or documents
Qualys has for the accused products are public SEC filings and a single spreadsheet.

II. The Court Should Overrule Qualys’ Objections to Dr. Cole.
        Qualys objected to Finjan’s expert, Dr. Cole, having access to its confidential information
because he provided a 45-minute Webex presentation on identify management. See Ex. 6 (K.
Kastens email dated 7/13/2020). This limited, single engagement did not include confidential
information and does not give any rational basis for objection. Indeed, Qualys declined to accept
a declaration from Dr. Cole stating that he has no plans to consult with the company he provided
the presentation to in the future. As such, the Court should overrule Qualys’ objection.
        Qualys also objects to Finjan having more than two experts review its source code
computer. No such limitation is included in the protective order in this case. See Dkt. 34.
Qualys’ limitation is unreasonable due to the number of patents in this case and the fact that
source code is relevant to issues beyond infringement, such as validity and damages. Finjan
proposed a compromise to limit the number of experts to four, with the caveat that other experts
bound by the protective order may review source code printed for production and/or included in
another expert’s report. Four experts is appropriate given that there are 7 patents in the case,
requiring two infringement experts and two validity experts (a common practice in patent cases).
Qualys offers no justification to not allow four experts, and only makes a generic claim that its
source code is highly proprietary, which is true in every patent case involving software. The
Court should overrule Qualys’ objections and allow four experts. If the Court considers limiting
experts, then Qualys should be required to agree that it will not challenge Finjan’s expert based
on them not reviewing the source code in person.

III. Finjan Agreed to a Reasonable Production of Litigation Documents From Other Cases
         Qualys’ request for Finjan to produce litigation material should be denied. Finjan has
already produced thousands of documents from prior cases including: deposition transcripts,
discovery responses, hearing transcripts, invalidity contentions, infringement contentions, and
trial transcripts. Finjan has also produced many expert reports from prior litigations, including
certain confidential expert reports where third parties have provided consent under the protective
order. Qualys knows full well that Finjan is continuing its effort to clear and produce additional
confidential reports (the only exception being infringement reports subject to a previous letter).
See Ex. 6 (K. Kastens email dated 7/17/2020). Finjan understands Qualys’ complaint to be that
Finjan is taking too long to produce what it vaguely refers to as “litigation documents.”
However, Qualys is responsible for any delay. First, Qualys failed to identify a consistent set of
“litigation documents” it seeks from the third parties, which has continued to shift (even while
exchanging drafts of this letter) and appears to vary by party, even for parties whom Qualys
knew consented to only a specific list of documents months ago. See, e.g., Ex. 7. Second, Finjan
is obligated under Section 11 of the protective order to clear the third party confidential


                                                -2-
         Case 4:18-cv-07229-YGR Document 87 Filed 08/17/20 Page 4 of 8




information sought by Qualys, which often necessitates sending the documents to the third
parties for inspection (and this process repeats when additional documents are identified). Finjan
has sent scores of emails to third parties to negotiate the production of their confidential
information, and put Qualys in touch with many of these third parties to help speed the process,
as many had concerns permitting Qualys to share their confidential information with designated
in-house counsel under the protective order. While Qualys complains of delay, its refusal to
engage in timely discussions with some of these third parties is telling. See, e.g., Ex. 8 (Qualys
permitting over 3 months to pass before engaging), Ex. 9 (Qualys allowing 4 months to pass, just
days prior to filing this letter, before confirming to Finjan that it had negotiated the scope of
documents to be produced with certain third parties, which has still not been provided to Finjan);
see also, e.g., Ex. 10 (D. Williams email to C. Mays dated 8/10/2020).
         Even during the drafting of this letter, Qualys has changed the list of documents it seeks.
While Finjan does not object to production of all but the infringement expert reports and related
expert deposition transcripts, the other documents listed are duplicative of material already
provided or are available on the public docket. Therefore, for most of these documents, Finjan
only asked that Qualys identify the specific documents it seeks so that Finjan can seek third party
consent once more. None of the cases cited by Qualys required indiscriminant production of
litigation documents without consideration of the confidential rights of third parties. See, e.g.,
Finjan, Inc. v. ESET, LLC, No. 17CV183 CAB (BGS), 2018 WL 5263243, at *6 (S.D. Cal. Oct.
23, 2018) (denying motion to compel third party confidential information because of “minimal
relevance” and burden of redacting). Qualys’ request should therefore be denied, or if granted,
should include a cost shifting providing where Qualys pays for the burden in producing the
documents.




                                               -3-
         Case 4:18-cv-07229-YGR Document 87 Filed 08/17/20 Page 5 of 8




                                       QUALYS’S POSITION
I. Finjan’s Motion to Compel is Unfounded
        As described below, Finjan’s motion to compel is unfounded, moot, and should be denied.

A. Qualys Already Agreed to Produce the Requested Technical Documents
        Qualys has never withheld any of the documents that are the subject of this motion. This is
simply Finjan’s attempt to detract from the fact that Finjan has affirmatively withheld a host of
relevant documents from related litigations for over a year (see discussion below). The record
reflects that the subject documents are part of third party ESI repositories. Qualys made the entirety
of these repositories available for inspection months ago, and Finjan continues to have complete
access to these documents today. After Finjan made an inspection, it requested several gigabytes
worth of documents be produced. Qualys has informed Finjan that it is processing these various
ESI requests and expects to complete production of them in the week of August 17. See Qualys
Ex. A. Tellingly, Finjan has stated that it plans to produce its own ESI on August 14, only a handful
of days before Qualys.

B. Qualys Has Produced Relevant Damages-Related Discovery
         As Finjan concedes, Qualys has produced sales, revenue, cost, and profits information for
each of the accused instrumentalities for the relevant damages period via the spreadsheet and its
10-Ks. Finjan’s complaint that Qualys has not produced sufficient financial documents hinges on
its assumption that Qualys maintains the specific types of records Finjan demands. Tellingly,
Finjan improperly focuses on the types of documents rather than the information sought. For
example, Finjan’s complaint that Qualys did not produce cost documents is false as Finjan admits
that Qualys has produced its SEC filings, which specifically disclose Qualys’s costs. See Qualys
Ex. B (QUALYS00030017-114, Qualys 10-K for 2012). Additionally, Qualys is in the process of
producing other financial information as part of its ESI production and has already informed Finjan
that it will produce such documents the week of August 17. See Qualys Ex. A. Moreover, Finjan’s
assertion that the forthcoming financial information is not ESI is unfounded and inaccurate. Finjan
has taken no depositions in this case to date, and so has no basis other than sheer speculation for
making it.
         Finjan also takes issue with Qualys’s interrogatory responses, focusing on a single financial
spreadsheet that shows bundled package of sales (a category of information Finjan specifically
requested). Finjan neglected to tell the Court that Qualys’s interrogatory responses also cite several
additional financial documents, and Finjan fails to show that Qualys’ responses in their entirety
are deficient. In any event, Finjan’s complaint that it is unable to interpret the spreadsheet is an
issue that is more suitable for a deposition. The document at issue identifies bundled product sales
as Qualys identifies them in the ordinary course of its business. These bundles are coded using
clear product and/or package abbreviations (indeed, Finjan used many of these abbreviations itself
in its infringement contentions). Despite Finjan’s speculative protests otherwise, no “key” exists
for these abbreviations. However, to the extent Finjan has questions about such abbreviations, a
deposition of an informed witness should quickly resolve the issue, just the same as a deposition
covering any other sort of voluminous financial documents.

II. Qualys Objects to Dr. Cole Having Unlimited Access to Qualys’s Source Code Repository
       Qualys objects solely to granting Dr. Cole (“Cole”) unlimited access to Qualys’s source
code repository. Finjan’s two other technical experts (Drs. Medvidovic and Goodrich) already
have full access and spent dozens of hours identifying the code relevant to Finjan’s infringement

                                                -4-
           Case 4:18-cv-07229-YGR Document 87 Filed 08/17/20 Page 6 of 8




contentions. See Qualys Ex. C (Finjan’s Response to ROG 7) (redacted excerpt). Qualys has agreed
that Cole may access the files identified by these experts and any of Qualys’s experts. Given this
agreement, it is not reasonably necessary for Cole to access the repository. Indeed, those two other
experts have spent dozens of hours reviewing the code and have already identified those portions
that Finjan contends are relevant to its allegations. There is simply no need for a third expert to
have such unfettered access to the source code repository.
        Further, granting Cole access is particularly problematic because he has provided (and may
again in the future) consulting services for Qualys’s competitors in the last five years. Finjan
admits that Cole has provided “security consulting” for at least one company that “develops,
markets, and supports a family of . . . vulnerability management products.” Qualys Ex. D at 1. This
is the field in which Qualys competes, and Qualys’s Vulnerability Management® software is
accused in this case. Qualys requested that Cole agree to not provide any such security consulting
services to any Qualys competitor for a period of two years from the date his engagement in this
matter ends. Cole refused but offered a declaration stating he has no present intention to do future
work in the VM field. But such a declaration is meaningless as Cole remains free to change his
mind at any time. Permitting Cole unfettered access to the entirety of Qualys’s source code given
his past and potential future work for Qualys’s competitors is unreasonable, particularly since
Finjan has other experts with access and given Qualys’s agreement to allow Cole to review code
identified by Finjan’s other experts.

III. Finjan Should Produce Relevant Litigation Documents from Related Cases Involving the
Same Patents-in-Suit
       Qualys asks the Court to compel Finjan to produce prior expert reports, expert deposition
transcripts, Finjan fact witness deposition transcripts, summary judgment motions, Daubert
motions, in limine motions, pre-trial filings, and post-trial submissions/motions (along with all
exhibits and orders thereto). Qualys has sought these documents since March 2019. See Qualys
Ex. S at 22-23; see Qualys Ex. E (September 2019 meet and confer letter seeking the same). Finjan
has present one excuse after another for the delays, and now claims to withhold them due to third-
party confidentiality issues. See Qualys Ex. F. This is a smokescreen: First, the protective order in
this case is adequate to resolve any such concerns. Second, Finjan itself obtained permission from
most defendants several months ago. See Qualys Exs. G-I (showing third parties consenting to
production); Qualys Ex. J; Qualys Ex. K. Finjan has recently taken to contacting those third parties
again to seek “new” consent, clearly seeking to undermine previous agreements to produce. See
Qualys Exs. Q-R (confirming that Qualys is not seeking any third-party materials other than those
previously agreed upon). Finjan also inexplicably delayed contacting other defendants until only
recently. See Qualys Ex. L.2
       Finjan is also wrong that Qualys has changed the scope of its requests. For over a year,
Qualys has sought these documents. Indeed, in April 2020 (a year after Qualys served RFP 16),
Finjan finally contacted third parties to inform them of Qualys’s document request, and
specifically identified many of the documents at issue here. See Qualys Ex. Q at 7 (“the documents
sought by Qualys generally include expert reports, deposition testimony, and licensing/settlement
negotiations.”). And, Qualys’s repeated letters could not have been clearer as to the documents
sought. See Qualys Ex. E; Qualys Ex. M. If anything, Qualys has narrowed its requests from the

2
 Finjan’s claims that Qualys has refused to engage in discussions with third parties is wrong. Qualys has reached
agreement with many third parties, yet Finjan has demonstrated that it is willing to go to great lengths to avoid
producing a complete set of documents from relevant litigations.

                                                       -5-
         Case 4:18-cv-07229-YGR Document 87 Filed 08/17/20 Page 7 of 8




language of RFP 16 since, as noted above, Qualys is moving on only specific sets of documents.
Finjan’s claim that Qualys has not previously requested and/or changed the scope of its requests
is demonstrably untrue.
      Further, the documents Qualys seeks are highly relevant given the overlapping subject matter
and issues between this case and the related litigations (namely, the same or related patents as well
as many of the same defenses, including invalidity, unclean hands, inequitable conduct, and
others). To give one telling example, Finjan continues to withhold every single report and
deposition for every single one of its three disclosed technical experts, Cole, Medvidovic, and
Goodrich, and produced deposition transcripts for many of its own fact witnesses in heavily
redacted form and omitting many exhibits. This is a clear attempt by Finjan to shield its witnesses
from potential cross examination and impeachment. This is a frequent strategy of Finjan, who has
been ordered to produce similar documents in many other cases after repeated attempts at
stonewalling. See Qualys Ex. N (Finjan, Inc. v. SonicWall, Inc., No. 17-CV-04467-BLF(VKD),
Dkt. No. 273 (N.D. Cal. July 21, 2020)). And, Finjan has been repeatedly ordered to produce expert
reports in cases with overlapping patents as here. See Finjan, Inc. v. Blue Coat Sys., Inc., No. 5:13-
CV-03999-BLF, Dkt. No. 121 at 1 (N.D. Cal. Oct. 29, 2014) (Qualys Ex. O); Dkt. No. 108 at 8
(N.D. Cal. Oct. 9, 2014) (Qualys Ex. P); Finjan, Inc. v. ESET, LLC, 2018 WL 5263243, at *5-6
(S.D. Cal. Oct. 23, 2018). Qualys therefore respectfully requests the Court to compel Finjan to
produce these documents.




                                                -6-
         Case 4:18-cv-07229-YGR Document 87 Filed 08/17/20 Page 8 of 8




                                        ATTESTATION

      In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
document has been obtained from any other signatory to this document.

                                                     /s/ Kristopher Kastens
                                                     Kristopher Kastens




                                               -7-
